Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 5/8/20; and IDS dated 5/8/20 & 6/30/20 is acknowledged.
Claims 2-4, 6, 8-13, 16-18, 21, 23, 27-30, 32-36, 38-44, 46-53, 55-60, 62-67, 69-73, 75-76, 78-93, 95-99, 101 and 103-105 have been canceled.
Claims 1, 5, 7, 14-15, 19-20, 22, 24-26, 31, 37, 45, 54, 61, 68, 74, 77, 94, 100 and 102 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94 and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Instant specification does not particularly define the term “prevention”. The term "preventing" is interpreted as encompassing any improvement of the clinical outcome of a patient and thereby avoiding or averting the occurrence of a disease, by administering a therapy prior to the occurrence of any of the disease. In the instant case, the term “prevention” is interpreted as completely averting or avoiding the claimed inflammatory conditions from occurring, by the claimed administration. It cannot be predicted from any prior art or from any drug treatment that any disease can be completely prevented from occurring again. A review of the instant specification does not provide description for a method of preventing the claimed conditions, so to completely avert or avoid the occurrence of the said condition, at any time point in future, and therefore lacks written description. Instant specification only provides description for in vitro characterization of anti-inflammatory properties of rifamycin, PXR stimulation and NFkB inhibition performed in vitro in cell systems mimicking the gut environment in the context of irritable bowel syndrome (IBS), antibacterial activity and 


 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 14-15, 19-20, 22, 24-26, 31, 37, 45, 54, 61, 68, 74, 77, 94, 100 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of claims 1-11 of U.S. Patent No. 8263120, claims 1-15 of U.S. Patent No. 8486446, claims 1-27 of U.S. Patent No. 8529945 and claims 1-26 of U.S. Patent No. 8741948, in view of US 2013/0209559 to Proehl et al.  
Instant claims are directed to an oral solid dosage form comprising about 600 mg rifamycin SV, one or more pharmaceutically acceptable excipients, wherein the oral composition is formulated for modified release. Instant dependent claims further require the presence of one or more of lipophilic compounds, a hydrophilic compound and amphiphilic compound, the composition further comprising a gastro-resistant coating, the composition being in the form of a tablet, and a method of treating and/or preventing a condition by administering the composition of claim 1, wherein the condition is SIBO, IBS, IBS-D, IBS-M, cholera or hepatic encephalopathy, hepatic cirrhosis, pouchitis, spontaneous bacterial peritonitis, non-alcohol fatty liver diseases, non-alcoholic fatty liver or non-alcoholic steatohepatitis.     
	Each of the above patented claims are directed to an oral composition comprising rifamycin SV as an active ingredient and further comprising the instant claimed amphiphilic compound, lipophilic compound and a hydrophilic matrix, wherein the active is released in colon. The patented claims further recite the instant claimed gastric coating, such as acrylic acid esters. The patented claims further recite that the composition is used for the treatment of conditions such as infectious colitis, travellers’ diarrhea etc. The patented claims do not recite the presence of any rifamycin B or rifamycin S or ethanol and thus meet the exclusion of the same, required by instant 
	The patented claims do not recite the instant claimed amount of 600 mg of rifamycin SV. However, the patented claims state that the composition includes 10 to 90% by weight of rifamycin SV. Further, the patented claims lack pharmacokinetics of claim 20, 22, 25, or the release rate of rifamycin SV of claims 26, 31 and 32. While the patent does not claim instant claimed method of treatment, the patented claims recite infectious colitis, diverticulitis, traveller’s diarrhea etc. 
	In this regard, Proehl teaches a method of treating the instant claimed conditions such as ulcerative colitis, Crohn’s disease, IBD or diverticulitar diseases (abstract). Proehl teaches a pharmaceutical tablet composition comprising a core comprising an active agent and at least one lipophilic excipient, an amphiphilic excipient and a hydrophilic excipient, and a gastric-resistant coating [0012]. For the active agents, Proehl teaches that the primary active agent rifamycin SV in amounts of 400 mg to 2000 mg budesonide [0007-0008, 0012]. Proehl teaches that the gastro-resistant film comprising composition begins to dissolve and break down at a pH equal or greater than 7 [0019]. 

  
	 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 7, 14-15, 19-20, 22, 24-26, 31, 37, 45, 54, 61, 68, 74, 77, 94, 100 and 102  is are rejected under 35 U.S.C. 103 as being unpatentable over ANY ONE OF U.S. Patent No. 8263120, OR U.S. Patent No. 8486446 OR U.S. Patent No. 8529945 OR U.S. Patent No. 8741948, EACH in view of US 2013/0209559 to Proehl et al.
US Patent 8263120 and US 8741948 are continuation patents of US 8486446 and hence have a common disclosure. U.S. Patent No. 8529945 is a continuation of US Patent No. 8486446. The disclosure of US 8263120 has been relied upon to explain all of the above US patents.
US Patent 8263120 (Anjani) teaches pharmaceutical compositions with controlled and/or programmed release, for treating the infections of the large intestine, in particular, colon (abstract).  The composition comprises rifamycin SV as an active anti-infectious agent (col. 3, l 167-col. 4, l 3). Table A provides the activity of rifamycin SV over several pathogenic bacterial strains (col. 4, l 4-20). Rifamycin is present in an 
Anjani differs from the instant claims in that the reference does not teach instant “about 600g”. However, the patent teaches that the composition includes 10 to 90% by weight of rifamycin SV. Further, the Anjani lacks pharmacokinetics of claim 20, 22, 25, or the release rate of rifamycin SV of claims 26, 31 and 32. While the patent does not teach the exact claimed method of treatment, the patented claims recite infectious colitis, diverticulitis, traveller’s diarrhea etc. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the composition of EACH of the patents above, to employ a suitable amount of the active agent i.e., 600, 1200 or 1800 mg rifamycin SV, and still achieve high as 90% by weight as desired patented claims. Further, it would have been obvious to employ the composition to only treat conditions such as traveller’s diarrhea, ulcerative colitis etc., of the patented claims, but also use the composition for treating the instant claimed composition for treating any diarrhea including the claimed IBS having alternated predominant diarrhea. One skilled in the art would have been motivated to modify because Proehl teaches the same rifamycin SV containing modified release compositions similar to the patents above and suggests the amounts of rifamycin SV that includes the claimed 600 mg, 1200 mg or 1800 mg (instant claim 100)  and further suggests the composition for treating diarrhea. A skilled artisan would have expected that the composition of the above patents to be effective in treating the claimed conditions and also expect to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611